district court incorrectly calculated respondent's monthly income and
                     erred by relying on respondent's previous schedule of arrearages. Having
                     considered the parties' arguments and the record on appeal, we conclude
                     that substantial evidence supports the district court's determinations on
                     each of these issues. See Edgington v. Edgington, 119 Nev. 577, 588, 80
                     P.3d 1282, 1290 (2003) (explaining that this court reviews a district court's
                     child support award for an abuse of discretion); see also Williams v.
                     Williams, 120 Nev. 559, 566, 97 P.3d 1124, 1129 (2004) (providing that if a
                     district court's factual determinations are supported by substantial
                     evidence on appeal, this court will not disturb them). We therefore affirm
                     that portion of the district court's order adjudicating the child support
                     arrearages.
                                   In regard to the health care premiums, appellant argues that
                     the district court abused its discretion in ordering him to pay arrearages
                     and in ordering him to pay $112 per month for the health care premium of
                     the parties' younger child. Appellant asserts that the district court erred
                     in calculating the amount he owed in arrearages because the costs of the
                     past health care premiums should have been divided equally between the
                     parties during the periods when they shared custody of the children.
                     Appellant also contends that he had previously attempted to obtain a
                     different health insurance policy for the children and that respondent had
                     refused to sign the forms to allow the change. Thus, he argues that he
                     should not be liable for the health care premiums following respondent's
                     refusal to sign the forms. The divorce decree provided, however, that
                     appellant would be solely responsible for the children's health care
                     premiums, and that obligation has never been modified. Moreover, the
                     district court did not abuse its discretion by declining to permit appellant

SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A


                II
                time to conduct discovery on this issue because respondent submitted
                substantial evidence establishing the cost of the premiums. Because the
                record on appeal supports the district court's conclusions as to the amount
                of the premiums, both past and future, we affirm the district court's order
                as to the arrearages and as to appellant's ongoing obligation in this
                regard.   See Edgington, 119 Nev. at 588, 80 P.3d at 1290; see also NRS
                125B.020 (requiring a parent to provide a child with health care).
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                         J.
                                                           Hardesty



                                                           Parragu




                cc:   Hon. Frank P. Sullivan, District Judge, Family Court Division
                      Michel Lellouche
                      Law Offices of Robert L. Hempen II
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I947A